          Case 1:19-cv-08975-PGG Document 7 Filed 01/04/20 Page 1 of 2
                                                            Sheehan & Associates, P.C.
                                505 Northern Blvd Ste 311    tel. 516.303.0552  fax 516.234.7800
                                 Great Neck NY 11021-5101           spencer@spencersheehan.com

                                                              January 4, 2020
District Judge Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007
                                                   Re:       1:19-cv-08975-PGG
                                                              Parham v. Aldi Inc.
Dear District Judge Gardephe:

         This office represents the plaintiff. In accordance with your Honor’s Individual Rules of
Practice in Civil Cases, plaintiff, jointly with defendant, requests an adjournment of the Initial
Conference scheduled for January 16, 2020 at 10:45 AM and the corresponding submission of the
joint letter required to be filed seven days before the conference date.

        The parties request an adjournment of forty-five (45) days and propose the conference be
held on Thursday, March 5, 2019 with the joint letter seven days prior to this date, because your
Honor’s Rules specify civil conferences are typically held on Thursday mornings. Forty-five days
are requested because defendant has not yet retained or assigned outside counsel, since service of
process was not completed until December 24, 2019. On that date, defendant’s general counsel,
Meredith Oliva, executed the waiver of service which this office subsequently filed with the Court.
ECF No. 24. Defendant has consented to this request for adjournment and the decision to seek
this adjournment was a joint one given the above reasons. Thank you.

                                                              Respectfully submitted,

                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan
          Case 1:19-cv-08975-PGG Document 7 Filed 01/04/20 Page 2 of 2



                                      Certificate of Service

I certify that on January 4, 2020, I served or emailed the foregoing by the method below to the
persons or entities indicated, at their last known address of record (blank where not applicable).

                                                CM/ECF         First-Class Mail      Email
 Meredith Oliva, Defendant’s         General       ☐                 ☐                ☒
 Counsel, legal@aldi.us


                                                               /s/ Spencer Sheehan
                                                               Spencer Sheehan
